OPINION — AG — ** SECURITIES — MORRIS PLAN — ACCEPTABLE ** THE MORRIS PLAN COMPANY 'IS' A SECURITY WITHIN THE PROVISIONS OF OUR STATE SECURITY LAW AND THAT SUCH A SECURITY UNLESS ISSUED BY ONE OF THE INSTITUTIONS NAMED IN SECTION 4900 AS AMENDED, AND EXCEPT AS SUCH SHOULD BE REGISTERED BEFORE BEING OFFERED FOR SALE OR OTHER DISPOSITION IN THE STATE OF OKLAHOMA. (CERTIFICATE, INTEREST, INVESTMENT, OKLAHOMA SECURITIES COMMISSION, CERTIFICATE OF DEPOSIT, LOCAL BANKS, INVESTMENT CERTIFICATES, INDEBTEDNESS) CITE: OKLAHOMA STATUTES 4900 (S. H. LATTIMORE)